Citation Nr: 1332093	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  10-16 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder.

2.  Entitlement to service connection for a lumbar spine disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1963 to March 1966.  He also appears to have had subsequent reserve duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In this case, the Veteran has not been afforded a VA examination in connection with his claims for service connection for a bilateral hip disorder and a lumbar spine disorder.  He has claimed that he began experiencing back and hip pain during his military service due to his training and duties, walking and climbing, and the extreme weather conditions in Korea.  He has also stated that he sought treatment for such pain shortly after his separation from service, but noted that the private treatment records have been destroyed.  Review of the Veteran's claims file does show that he has been treated for hip and back disorders numerous times over the years, including as far back as 1978 at which time he reported having experienced a similar problem for about 10 years.  Therefore, the Board finds that a VA examination and medical opinion are necessary for the purpose of determine the nature and etiology of any bilateral hip and lumbar spine disorders that may be present.  

The Board also notes that the Veteran appears to have served in the United States Army Reserve following his period of active duty service.  In this regard, a DD214 indicates that he was transferred to the United States Army Reserve in March 1966, and the evidence of record includes a certificate of honorable discharge from the United States Army Reserve in February 1969.  As the Veteran has alleged that current disorders began during his active duty service and were treated shortly thereafter, service records from his subsequent reserve service may be relevant.  Therefore, on remand, the RO/AMC should attempt to obtain any available records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a bilateral hip and lumbar spine disorder.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

The RO/AMC should also obtain any outstanding VA medical records dated from February 2008 to the present.

2.  The RO/AMC should contact the National Personnel Records Center (NPRC), Army Reserve Personnel Center, Records Management Center (RMC), and/or any other appropriate location, to request the complete service personnel and treatment records of the Veteran for his period of service in United States Army Reserve (appears to have been between March 1966 and February 1969 according to a DD214 and certificate of discharge).

As set forth in 38 U.S.C.A. §5103A(b)(3)  and 38 C.F.R. §3.159(c)(2) , the RO/AMC should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile. The Veteran should be notified of the RO's attempts to locate his medical records from his military service, as well as any further action to be taken.

3.  After the above development has been completed, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of any hip and lumbar spine disorders that are present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and his lay statements and assertions.  

The Veteran has contended that he currently has a bilateral hip disorder and a lumbar spine disorder that developed as a result of his duties and handling of heavy weaponry during training, as well as the walking, climbing, and extreme weather conditions he experienced while in service.  

It should be noted that the Veteran is competent to attest to observable symptomatology and matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify all current bilateral hip and lumbar spine disorders that are present.  For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is related to his military service. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



